t c memo united_states tax_court richard john kadunc petitioner v commissioner of internal revenue respondent docket no filed date richard john kadunc pro_se aretha jones for respondent memorandum opinion couvillion special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax for unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether a state_income_tax refund of dollar_figure received by petitioner during constitutes taxable_income for that year whether petitioner is entitled to deduct home mortgage interest_expenses in excess of an amount allowed by respondent and whether petitioner is liable for the penalty under sec_6673 the remaining adjustment in the notice_of_deficiency to petitioner's miscellaneous deductions is computational and will be resolved by the court's holdings on the aforementioned issues the parties submitted this case fully stipulated the stipulation of facts and the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner's legal residence was springfield virginia petitioner claimed a deduction on his federal_income_tax return for state and local income_tax paid in in the amount of dollar_figure during petitioner received a check from the state of virginia in the amount of dollar_figure reflecting a state_income_tax refund petitioner failed to report this refund on his federal_income_tax return further on his return petitioner claimed an itemized_deduction for home mortgage interest in the amount of dollar_figure in the notice_of_deficiency respondent determined that the state_income_tax refund received by petitioner during constituted gross_income for respondent further allowed a home mortgage interest_deduction of dollar_figure thereby disallowing dollar_figure of the amount claimed by petitioner the determinations of the commissioner in a notice_of_deficiency are presumed correct and the burden is on the taxpayer to prove that the determinations are in error rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any claimed deduction and that such deduction fits squarely within the ambit of the statute providing the deduction 292_us_435 this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir a taxpayer is required to maintain records sufficient to establish the amount of his or her income and deductions sec_6001 with respect to the state_income_tax refund petitioner claimed a deduction for state income taxes on his federal_income_tax return during petitioner received a dollar_figure refund of state_income_tax petitioner admitted receipt of such refund however he failed to include this refund as income on the state of virginia reported to respondent that in it paid a state_income_tax refund of dollar_figure to petitioner further gulf states mortgage co inc gulf states reported to respondent that petitioner had paid mortgage interest during in the amount of dollar_figure his return generally under sec_111 and the regulations thereunder if a tax was deducted on a prior year's return that resulted in a reduction of tax and a tax_benefit to the taxpayer a subsequent recovery by the taxpayer of such tax must be included in gross_income in the year the recovery is received prewitt v commissioner tcmemo_1995_24 kadunc v commissioner tcmemo_1992_61 affd without published opinion 981_f2d_1251 4th cir kass v commissioner tcmemo_1988_403 tracy v commissioner tcmemo_1985_40 affd without published opinion 782_f2d_1045 7th cir nyhus v commissioner tcmemo_1979_519 monroe v commissioner tcmemo_1979_100 petitioner presented no evidence to show that he had not realized a tax_benefit from his deduction of state income taxes on his return on the contrary the copy of petitioner's return reflects that petitioner unquestionably enjoyed a tax_benefit by his deduction of state income taxes for on this record the court sustains respondent on this issue with respect to the dollar_figure disallowed home mortgage interest_expenses respondent received from gulf states a substitute form_1098 annual tax and interest statement form reflecting net interest_paid by petitioner to gulf states during that totaled dollar_figure although the form_1098 showed total interest applied to as dollar_figure the form subtracted from that amount dollar_figure of prepaid_interest and thereby exhibited a net figure of dollar_figure in interest payments made by petitioner during the following statement was printed in bold type at the bottom of the form_1098 net interest payments reported to irs big_number this statement is not ambiguous petitioner failed to show that during he made any deductible payments of home mortgage interest in excess of dollar_figure and therefore failed to prove that he as a cash_basis taxpayer is entitled to a deduction for mortgage interest in excess of the amount shown on the form_1098 respondent introduced into evidence copies of petitioner's forms from gulf states for both and the form_1098 for reflects net prepaid_interest - prior year in the amount of dollar_figure which was included in the net interest payments reported to irs for ie the amount that was deductible for the form_1098 for reflects net prepaid_interest - current_year in the amount of dollar_figure which was deducted from the net interest payments reported to irs for ie not deductible the court concludes from these two forms that the dollar_figure figure represents interest applicable to the year that petitioner prepaid during the tax_year sec_461 provides that if a cash_method taxpayer pays interest that is properly allocable to any period which is after the close of the taxable_year in which paid such interest shall be treated as paid in the period to which such interest is allocable sec_461 provides an exception to this treatment for the payment of points in connection with the taxpayer's principal_residence however petitioner presented no evidence to show that he had paid points that would entitle him to an interest_deduction in the year of payment ie dollar_figure the amount allowed by respondent respondent therefore is sustained on this issue respondent requested that this court impose against petitioner the penalty under sec_6673 as relevant herein sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless a petition to the tax_court is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir petitioner's positions with regard to his state_income_tax refund consisted solely of stale and time worn tax_protester rhetoric further petitioner has repeatedly inundated this court with an exorbitant amount of meandering and immaterial documents rather than attempting to difference of dollar_figure is due to rounding respondent actually allowed a deduction of dollar_figure the for example petitioner argued that an accord and satisfaction had been executed between petitioner and respondent and could not be violated that the black letter of the law is not the only law applicable to federal_income_tax returns that the internal_revenue_service has not incorporated by reference in the federal_register a requirement to make an income_tax return etc challenge the merits of respondent's determinations with regard to the state_income_tax refund petitioner chose to repeatedly and pointlessly advance bizarre and intricate mathematical theories to support his contention that state_income_tax refunds should not be taxable_income furthermore and most notably petitioner is no stranger to this court in petitioner failed to include as income a state_income_tax refund he received for overpayment of his state income taxes that he had deducted on his federal_income_tax return in kadunc v commissioner tcmemo_1992_ this court held that the state_income_tax refund constituted gross_income in the year received and should have been reported on petitioner's federal_income_tax return for the year in which the refund was received the reasons for holding against petitioner in that case were very well articulated by the court yet petitioner persisted in failing to report such income on his return and chose to litigate that same issue again in this proceeding petitioner endeavored to introduce as evidence in this case documents and other evidence including the trial transcript from his prior case before this court such evidence did not sustain his cause in the previous case and is clearly also petitioner filed a petition with this court docket no regarding this same issue for a different tax_year that petition was dismissed for lack of jurisdiction for the reason that the petition was untimely filed petitioner has appealed the dismissal immaterial in this case moreover petitioner had been placed on notice by the holding in his previous case that such evidence and the arguments in connection therewith possessed no merit the voluminous documents petitioner presented to this court had no relevance to his case when that is coupled with his nonsensical arguments the court is provoked to apply the penalty under sec_6673 the fact that petitioner believed or may have believed that he was entitled to a larger home interest_deduction for than the amount allowed by respondent is of no consequence in this matter in 102_tc_137 affd 53_f3d_799 7th cir this court observed that the mere fact that not every one of petitioner's arguments is frivolous or groundless does not eliminate the applicability of sec_6673 see also 792_f2d_91 7th cir affg tcmemo_1985_237 petitioner's possible belief with regard to his home interest_deduction does not shield him from the imposition of the penalty under sec_6673 by far the majority of petitioner's pleadings and arguments are frivolous and demonstrate that petitioner regarded this case as a vehicle to protest the tax laws of this country and espouse his own misguided views this court does not look with favor upon such tactics the court is also convinced that petitioner instituted and maintained this proceeding primarily if not exclusively for purposes of delay having to deal with this matter wasted the court's time as well as respondent's petitioner likewise wasted his own time in view of the foregoing this court grants respondent's request and exercises its discretion under sec_6673 by requiring petitioner to pay a penalty to the united_states in the amount of dollar_figure coleman v commissioner supra pincite 737_f2d_1417 5th cir coulter v commissioner 82_tc_580 82_tc_403 decision will be entered for respondent
